Title: Edward Wigglesworth to Abigail Adams, 13 October 1780
From: Wigglesworth, Edward
To: Adams, Abigail


     
      Madam
      Harvard College Octo. 13. 1780
     
     I am directed by the Corporation to advise you, that the Hon. Mr. Adams, in his Letter favoured by the Hon. A. Lee, informed them, “that you would deliver five Volumes of M. Court de Gébelin’s Monde Primitif with the L’Histoire natural de la Parole for our Library.”
     
     M. Gebelin has been pleased to enrich our public Library with that very learned Work. And as Mr. Adams had the five first Volumes of it in his own Library here, to avoid the Risque of the Sea, he has retained those Volumes of M. Gebelin’s with him, and been so kind as to direct that his own Set should be placed in our Library in their Stead.
     If you should have an Opportunity of sending the Books, either to the Care of Ebenezer Storer Esqr. at Boston, or to mine here, it will be gratefully acknowledged by the Gentlemen of the Corporation.
     
      I am, Madam, with Respect and Esteem, your most obedient humble servant,
      Edward Wigglesworth
     
    